Title: From John Adams to William Tudor, Jr., 30 June 1822
From: Adams, John
To: Tudor, William, Jr.



dear Sir
Montezillo 30th. June 1822

In answer to yours, of the 15. June and to the first question in it, I am not able from memory to satisfy your curiosity, but if you can ascertain the time when Coll. Otis was appointed chief Justice of the inferior court for the county of Barnstable, a few months before that was the period you seek, and if I remember right Hutchinsons choice to the agency of the Province was during the same period, and the choice of Hutchinson, and the appointment of chief justice Otis were connected together in the public opinion. Otis had not opposed with his usual energy Hutchinsons choice. Electioneering passions then were as hot and furious as they are now, and the whigs suspected that Otis had been gained over by the tories and if the election had come on at that moment in the town of Boston Otis would have infalliably been rejected, but Jemmy Bullezo came out, convinced the Whigs that Otis was not lost, and as Otis himself said in a Speech in the house. The Song of the drunkards saved him—The choice of Hutchinson to the agency was desolation to the whigs. They considered the Country as lost forever, and with transports of joy seized the opportunity of excusing him, which he himself afforded.
I really cannot recollect more than one of the Council and that one was myself—and this I remember by a solid circumstance of 100 dollars which he made Robinson pay me, and I received with no little satisfaction—The author of the Pamphlet you mention I know not. If I were to hazard a conjecture it would be that Arthur Lee and Stephen Sayre and William Lee, who were then all great Men in London were the Authors—but this is mere conjecture suggested by circumstances which are too numerous to be detailed—
I am Sir your friend & humble / Servant
John Adams